Title: To George Washington from Arthur St. Clair, 6 April 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir,
                            Philadelphia April 6th 1781
                        
                        My last to your Excellency was of the Second of March since which an excrutiating fit of the Gout, which
                            still deprives me of my right hand, has rendered me almost totally incapable of business. as soon however as I was able to
                            bear any motion, I had myself brought down here to be at hand to forward the preparations for marching the detachment, and
                            to keep the Assembly in mind of the necessity of recruiting the Line; but I cannot boast of my Success in the last
                            instance, as there is nothing yet done in it, and the Session has already been drawn out to so great a length that I am
                            very apprehensive the House will rise without taking the matter up. The detachment which will consist of nine hundred
                            & sixty rank & file properly Officered to form three Battalions, will march I think in about ten days, as
                            I have reason to hope that money will be provided for them by that time, and a sufficient quantity of Cloathing for that
                            number setts off tomorrow for the different cantonments. The Arms and Camp equipage will arrive at York Town, where the
                            Troops are ordered to Assemble, in the course of the succeeding week—I have ordered the four pieces of Artillery that are
                            with Colo. Proctors regiment with a proper detachment from it, to join this Body, as it is probable
                            from the circumstances of the 16th Ultimo that Genl Greene may be in want of them; and the route I intend the whole shall
                            pursue is from York Town by the Head of Patapsicoe and Alexandria to Fredericksburgh in Virginia from whence General
                            Wayne will be best able to judge of the route he must follow to join General Greene—After this detachment marches we may
                            possibly collect three or four hundred more of the old Soldiers, and that I think the extent
                                we have any reason to reckon on—so that unless the Assembly takes some very decisive
                            steps, the recruiting business will very soon be closed in this State—Whatever may be determined upon I shall take the
                            earliest opportunity to acquaint your Excellency with it, and prepare to pay you a visit as soon as I am able to ride.
                        Colo. Moylan’s regiment is in such a situation that it must be a considerable time before
                            they can possibly move, having but eighty men & fifty Horses fit for service—in want of every
                            equipment, and no money in any of the departments to procure them—An express arrived last evening from General Greene who
                            informs that after laying three days at the Iron Works in expectation of Lord Cornwallis’s advancing, and preparing
                            himself for his reception, he received accounts of his having suddenly retreated towards Cross Creek, leaving behind him
                            all the Wounded Prisoners taken at Guilford, and his own Hospital—Colo. Stewart of the Guards was killed in the action of
                            Guilford—General OHara Colo’s. Tarlton & Webster wounded and from every circumstance they have suffered very
                            severely. Your Excellency must have heard of the Arrival of the reinforcement in Chesapeak we have no accounts of any
                            operations except that they are plundering the Inhabitants on both sides the Bay, some of the Party have been up as far as
                            the Head of Elk—The inclosed is a return of Colo. Proctor’s Regiment, the Cantonements are at such a distance and the
                            conveyance so uncertain that the returns come to hand very irregularly, but I shall endeavour to have them sent on by the
                            time and in the manner desired by the Adjutant General. I have the Honour to be with great respect Your Excellency’s Most
                            Obedient and very Humble servant
                        
                            Ar. St. Clair
                        
                    